Lahtinen, J.
Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered October 30, 2007, which, in a proceeding pursuant to Family Ct Act article 4, revoked respondent’s suspended sentence of incarceration.
After respondent failed to make ordered child support payments, petitioner commenced a proceeding pursuant to Family Ct Act article 4 seeking to find respondent in willful violation of the court’s order and have him incarcerated for his contempt. A Support Magistrate found that respondent had willfully failed to obey the support order. Thereafter, Family Court confirmed the finding of willful violation and issued a July 2007 order sentencing respondent to a 180-day term of incarceration, which was to be suspended during the period that respondent complied with all of the terms and conditions of the court’s orders, which included keeping support payments current. Respondent did not appeal.
When respondent failed to comply with the July 2007 order, petitioner applied for revocation of respondent’s suspended sentence of incarceration. Following a hearing in October 2007, at which respondent was represented by counsel, Family Court revoked the suspension and committed respondent to a term of incarceration of 180 days. Although respondent completed the *1140sentence of incarceration, he now appeals from the October 2007 order revoking the suspension.
Inasmuch as respondent has only challenged the order revoking the suspension of his sentence and the sentence has already been served, this appeal has been rendered moot (see Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050, 1050 [2005], Iv denied 6 NY3d 713 [2006]; Matter of Sales v Brozzo, 3 AD3d 807, 807-808 [2004], Iv denied 2 NY3d 706 [2004]).
Cardona, P.J., Mercure, Spain and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.